Citation Nr: 0525562	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code, 
(Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1975 to October 
1984 and February 1987 to July 1998. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Muskogee, Oklahoma, Regional Office (RO).

FINDINGS OF FACT

1.  The veteran had active service from December 1975 to 
October 13, 1984, and February 1987 to July 1998.

2.  The veteran was not on active duty at any time during the 
period from October 19, 1984, through July 1, 1985; nor did 
he serve continuously from July 1, 1985, through June 30, 
1988.


CONCLUSION OF LAW

The criteria for educational assistance benefits under the 
provisions of Chapter 30, Montgomery GI Bill, are not met. 38 
U.S.C.A. §§ 3031, 3033 (West 2002); 38 C.F.R. §§ 21.7050, 
21.7051, 21.7143 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
The essential facts are not in dispute.  The case rests on 
the interpretation and application of the relevant law. The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was 
not required where evidence could not establish entitlement 
to the benefit claimed).

The veteran contends that when he was discharged on October 
14, 1984 (his DD 214 indicates that he was discharged on 
October 13, 1984) and that he was qualified for the Vietnam 
Era GI Bill under Chapter 34.  He maintains that he is 
eligible for the Montgomery GI Bill under Chapter 30 because 
he served three years on active duty on or after July 1, 
1985, and he still had remaining Vietnam Era GI Bill 
entitlement on December 31, 1989.

The veteran had active service from December 1975 to October 
1984.  According to his DD 214, he was discharged on October 
13, 1984.  He reenlisted and served from February 1987 to 
July 1998.

The veteran's first two periods of service established 
eligibility for educational assistance benefits under Chapter 
34, Title 38, United States Code. The veteran indicates that 
he used some of his entitlement under Chapter 34, until he 
reenlisted in February 1987.  The Chapter 34 program 
terminated on December 31, 1989, and no benefits can be paid 
under that program for training after that date.  38 U.S.C.A. 
§ 3462(e) (West 2002).

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989.  38 U.S.C.A. § 3011(a)(1); 38 C.F.R. § 
21.7040. 

In this case, the veteran first entered active duty in 
December 1975; therefore, he did not qualify for Chapter 30 
educational benefits under 38 U.S.C.A.  § 3011(a)(1)(A).  
Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), however, veterans 
with remaining Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30. 

In this case, the record shows that the veteran had remaining 
Chapter 34 eligibility as of December 31, 1989.

To convert Chapter 34 benefits to Chapter 30 benefits, a 
veteran must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a). 

In this case, the veteran was discharged prior to the period 
between October 19, 1984, and July 1, 1985.  Moreover, 
unfortunately, he did not serve on active duty without a 
break in service before he reenlisted in February 1987.  The 
veteran contends that he had not used all of his Chapter 34 
educational benefits, and that he should still be eligible.  
The Board acknowledges the veteran's arguments, however, the 
legal criteria governing the payment of education benefits 
are clear and specific, and the Board is, regrettably, bound 
by them.  Notwithstanding VA's obligation to correctly inform 
the veteran about basic eligibility or ineligibility for 
Chapter 30 educational assistance benefits, the remedy for 
breach of such obligation could not involve payment of 
benefits where statutory requirements for such benefits are 
not met. See Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

Based on the above, the Board is wholly without authority to 
disregard the applicable law, notwithstanding any extenuating 
circumstances or claims of fairness.  Congress did not enact 
any exceptions to the above-discussed legal provisions that 
would permit a grant of the requested benefit, and the Board 
is not free to disregard the law.  In this case, there is no 
legal basis on which the appellant's claim can be granted.  
As the law and not the evidence is dispositive in this case, 
the appeal is terminated due to absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


